DETAILED ACTION
	This is the first office action on the merits for application 17/067,766, filed 10/12/2020, which claims priority to Korean applications KR10-2020-0032026, filed 3/16/2020, and KR10-2019-0137907, filed 10/31/2019.
	Claims 1-38 are pending in the application. Claims 1-25 are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references, which are presented merely to expedite prosecution.
Jeong, et al. (U.S. Patent Application Publication 2016/0126376 A1) 
Oswald, et al. (U.S. Patent Application Publication 2002/0011641 A1)
Rumsby (U.S. Patent Application Publication 2011/0017280 A1)
Lee, et al. (U.S. Patent Application Publication 2011/0265843 A1)

Election/Restrictions
Claims 26-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2021.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites “less than threshold energy…” It is the Examiner’s position that this limitation should read “less than a   Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 7 recites “the plurality of see-through array…” It is the Examiner’s position that this limitation should read “the plurality of see-through arrays.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 11, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein an intensity of the laser beam used to form the see-through array is less than threshold energy for simultaneously patterning the Mo layer, the chalcogenide absorber layer, the buffer layer, and the transparent electrode layer.” This limitation is indefinite, because Claim 1 requires that the see through array is formed “by removing the chalcogenide absorber layer, the buffer layer, and the transparent electrode layer deposited on the see-through patterns.” Therefore, because Mo is not transparent, it would appear that the formation of the see-through patterns requires the removal of the chalcogenide absorber layer, the buffer layer, and the transparent electrode layer (per Claim 1), as well as the Mo layer. It is therefore unclear how the process of Claim 4 can be performed.
Claim 7 recites “wherein the forming of the see-through array comprises forming a plurality of see-through arrays by increasing a diameter of the laser beam to cover the plurality of see-through array…” This limitation is indefinite, because it is unclear how the laser beam can “cover the plurality of see-through array(s)” during the formation of the arrays (i.e. the arrays cannot simultaneously exist to be covered by the laser and be formed by the laser).
Claim 7 is further indefinite, because the metes and bounds of “increasing a diameter of the laser beam” are unclear. Specifically, it is unclear what the diameter of the laser beam is increased from. 
Claim 11 recites “wherein the see-through patterns are formed simultaneously with P1 scribing patterns for dividing the Mo layer into strips in an offset manner.” This limitation is indefinite, because it is unclear what the strips are “offset” from.
Claim 21 recites “the transparent oxide electrode layer” in line 1. There is insufficient antecedent basis for this limitation in the claim, because Claim 18 (on which Claim 21 depends) recites “a transparent oxide electrode layer on the Mo layer,” and Claim 20 (on which Claim 21 also depends) recites “a transparent oxide electrode layer between the substrate and the Mo layer.” Therefore, it is unclear to which of these transparent oxide electrode layers “the transparent oxide electrode layer” of Claim 21 refers.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Claim 4 recites “wherein an intensity of the laser beam used to form the see-through array is less than threshold energy for simultaneously patterning the Mo layer, the chalcogenide absorber layer, the buffer layer, and the transparent electrode layer.” Claim 1 requires that the see through array is formed “by removing the chalcogenide absorber layer, the buffer layer, and the transparent electrode layer deposited on the see-through patterns.” Therefore, because Mo is not transparent, it would appear that the formation of the see-through patterns requires the removal of the chalcogenide absorber layer, the .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 11-13, 15, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong, et al. (U.S. Patent Application Publication 2018/0108795 A1).
In reference to Claim 1, Jeong teaches a method of fabricating a see-through thin film solar cell (Fig. 5, paragraphs [0111]-[0121], with the final cell shown in Fig. 3, with additional details given in paragraphs [0079]-[0109]).
	The method of Jeong comprises a step of preparing a substrate comprising a molybdenum (Mo) layer 35 on a first surface (Fig. 5A, paragraph [0103]).
	The method of Jeong comprises a step of forming see-through patterns by selectively removing at least parts of the Mo layer 35 (Fig. 5B, paragraphs [0114]-[0115]).
	The method of Jeong comprises a step of sequentially depositing a chalcogenide absorber layer 40, a buffer layer 50, and a transparent electrode layer 70 on the substrate and on the Mo layer comprising the see-through patterns (Fig. 5C, paragraph [0118]).

	Jeong teaches that the removal method P3 of his invention is performed by irradiating a laser beam from under the substrate toward the transparent electrode layer (Fig. 5D, paragraph [0118]).
In reference to Claim 2, Jeong teaches that the forming of the see-through patterns comprises selectively removing parts of the Mo layer 35 through laser etching (Fig. 5D, paragraph [0118]). This process is “selective,” because it removes layer 35, but not layer 30 (Fig. 5D, paragraph [0118]).
Jeong teaches that, within the laser etching processes of his invention, laser removal processes involve use of a laser with a wavelength that is not absorbed by the substrate, but is absorbed by the material to be removed by the laser etching process (paragraph [0086]).
Therefore, Jeong teaches that the laser etching step “P3” uses a laser beam having a wavelength band transmittable through the substrate and absorbable into the Mo layer.
In reference to Claim 3, Jeong teaches that the forming of the see-through patterns comprises selectively removing parts of the chalcogenide absorber layer 40, the buffer layer 50, and the transparent electrode layer 70 deposited on the see-through patterns, through laser etching (Fig. 5D, paragraph [0118]).
Jeong teaches that, within the laser etching processes of his invention, laser removal processes involve use of a laser with a wavelength that is not absorbed by the substrate, but is absorbed by the material to be removed by the laser etching process (paragraph [0086]).
Therefore, Jeong teaches that the laser etching step “P3” uses a laser beam having a wavelength band transmittable through the substrate and absorbable into the chalcogenide absorber layer 40.
In reference to Claim 5, Jeong teaches that an intensity of the laser beam used to form the see-through array is greater than threshold energy for simultaneously patterning the chalcogenide absorber layer, the buffer layer, and the transparent electrode layer deposited on the see-through patterns.
Specifically, Fig. 5D teaches that the formation of at least a see-through portion of the device involves a step P3 in which the chalcogenide absorber layer, the buffer layer, and the transparent 
In reference to Claim 6, Jeong teaches that the forming of the see-through array comprises forming the see-through array by having the laser beam incident on a second surface of the substrate, the second surface being opposite the first surface, and scanning the laser beam over a whole region of the substrate.
Specifically, Fig. 5D teaches that the formation of at least a see-through portion of the device occurs in step P3, in which the laser beam is incident on a second (i.e. rear) surface of the substrate.
Jeong teaches that the laser is scanned over a whole region of the substrate, because “a whole region of the substrate” is construed as the portion of the substrate in which scribe line P3 is formed.
In reference to Claim 7, Jeong teaches that the forming of the see-through array comprises forming patterns of lines, formed by steps P3 and P4 (paragraphs [0112] and [0120]). 
Therefore, it is the Examiner’s position that Jeong teaches that the plurality of see-through arrays are formed by “irradiating the laser beam … onto … a region around the see-through patterns (i.e. the scribe lines formed in step P1) in a stitch manner within a range corresponding to the diameter of the laser beam” (i.e. in a manner in which a plurality of scribe lines are formed adjacent to the lines formed in P1).
In reference to Claim 8, Jeong teaches that the see-through array of his invention comprises patterns of lines, formed by steps P3 and P4 (paragraphs [0112] and [0120]).
In reference to Claim 9, Jeong teaches that the width of the lines formed in step P3 (which is part of the “see through array”) is 10-200 microns (paragraph [0110]).
This disclosure teaches the limitations of Claim 9, wherein a width of the lines is 0-200 microns.
In reference to Claim 11, Jeong teaches that the see-through patterns are formed simultaneously with P1 scribing patterns for dividing the Mo layer into strips in an offset manner (i.e. offset from additional scribe lines that are subsequently formed in the device, Fig. 5B, paragraph [0114]).
In reference to Claim 12, Jeong teaches that the method of his invention further comprises forming P2 scribing patterns for dividing the chalcogenide absorber layer and the buffer layer into strips in 
In reference to Claim 13, Jeong teaches that the method of his invention further comprises forming P3 scribing patterns for dividing the transparent electrode layer into strips in an offset manner with respect to the P2 scribing patterns, by removing at least parts of the transparent electrode layer after the transparent electrode layer is deposited (Fig. 5D, paragraph [0118]).
In reference to Claim 15, Fig. 5E teaches that the see-through array is connected from an end to another end of a module, because the array is disposed on a single substrate 10, and is therefore connected by the substrate.
Similarly, the array is formed in a band shape having a certain width (i.e. the width of the substrate 10).
In reference to Claim 24, Jeong teaches that the method of his invention further comprises depositing a transparent oxide electrode layer 30 between the substrate 10 and the Mo layer 35 (Fig. 5A, paragraph [0094]).
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 14, 16-23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong, et al. (U.S. Patent Application Publication 2018/0108795 A1).
In reference to Claim 10, Jeong teaches that the width of the lines formed in step P3 (which is part of the “see through array”) is 10-200 microns (paragraph [0110]).
 	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
	In the instant case, the claimed range of “equal to or less than 100 microns (and greater than 0 microns)” overlaps with the taught range of 10-200 microns.
In reference to Claim 14, Jeong does not teach that the see-through array (i.e. a portion of the see-through regions of the device) is necessarily formed in a direction perpendicular to the P1, P2, and P3 scribing patterns.
However, he teaches that transparent regions P4 may be suitably formed to be perpendicular to the P1, P2, and P3 scribing patterns (paragraph [0120]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed transparent 
Forming transparent regions P4 to be perpendicular to the P1, P2, and P3 scribing patterns teaches the limitations of Claim 14.
In reference to Claim 16, Jeong does not teach that the buffer layer of Fig. 5 is necessarily one of the materials of Claim 16.
However, he teaches that one of several materials suitable for use as the buffer layer of the device of his invention includes CdS (Fig. 6, paragraph [0126]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the buffer layer of the device of Jeong from CdS, because Jeong teaches that this is one of several materials suitable for use as the buffer of the devices of his invention.
Forming the buffer layer of the device of Jeong from CdS teaches the limitations of Claim 16, wherein the buffer layer comprises CdS.
In reference to Claim 17, Jeong does not teach that the transparent electrode layer 70 is necessarily any of the materials recited in Claim 17.
However, he teaches that one of several materials suitable for use as the transparent electrode layer 70 is aluminum-doped zinc oxide (AZO) (Fig. 6, paragraph [0126]).
 Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the transparent electrode layer 70 from aluminum-doped zinc oxide (AZO), because Jeong teaches that this is a suitable material for this layer.
Forming the transparent electrode layer 70 from aluminum-doped zinc oxide (AZO) teaches the limitations of Claim 17, wherein the transparent electrode layer comprises aluminum-doped zinc oxide (AZO).
In reference to Claims 18-19, Jeong does not teach that the method of his invention necessarily comprises a step of depositing a transparent oxide electrode layer on the Mo layer.

Jeong further teaches that one of several materials suitable for use as ohmic contact layer 36 includes ITO or FTO (paragraph [0107]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have deposited a layer of ITO or FTO on the Mo layer 35, because Jeong teaches that this process provides the benefit of facilitating injection of holes into the light absorption layer 40 (paragraph [0106]).
Depositing a layer 36 of ITO or FTO on the Mo layer 35 teaches the limitations of Claim 18, wherein the method further comprises a step of depositing a transparent oxide electrode layer on the Mo layer.
Depositing a layer 36 of ITO or FTO on the Mo layer 35 teaches the limitations of Claim 19, wherein the transparent oxide electrode layer comprises ITO or fluorine-doped tin oxide (FTO).
In reference to Claim 20, Jeong teaches that the method of his invention further comprises depositing a transparent oxide electrode layer 30 between the substrate 10 and the Mo layer 35 (Fig. 5A, paragraph [0094]).
In reference to Claim 21, as described in the rejection of Claim 21 above, it is unclear to which oxide electrode layer is referred in Claim 21.
Therefore, in the case that the oxide electrode layer corresponds to layer 36 of Jeong, Jeong teaches that the oxide electrode layer comprises ITO or fluorine-doped tin oxide (FTO).
In reference to Claim 22, Figs. 4-5 of Jeong teach that the transparent oxide electrode layer 36 comprises contact holes, because Figs. 4-5 teach that the transparent oxide electrode layer 36 is disposed on the top surface of layer 35, and Figs. 4-5 further teach that the rear electrode layers 30/35/36 have contact holes (i.e. openings).
	In reference to Claim 23, Jeong teaches that the transparent oxide electrode layer (which is referred to as the “ohmic contact layer” of Jeong) has a thickness of 1-50 nm (paragraph [0042]).
prima facie case of obviousness exists. See MPEP 2144.05 I.
	In the instant case, the claimed range of “0.1nm to 5nm” overlaps with the taught range of 1-50 nm.
  	In reference to Claims 21 or 25, Jeong does not teach that the transparent oxide electrode layer 30 necessarily comprises any of the materials recited in Claim 25.
	However, he teaches that some of several materials suitable for use as the transparent oxide electrode layer 30 include ITO or FTO (paragraph [0095]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the transparent oxide electrode layer 30 from ITO or FTO, because Jeong teaches that these are suitable materials for this layer (paragraph [0095]).
Forming the transparent oxide electrode layer 30 from ITO or FTO teaches the limitations of Claims 21 or 25, wherein the transparent oxide electrode layer comprises ITO or FTO.
As described in the rejection of Claim 21 above, it is unclear to which oxide electrode layer is referred in Claim 21. The above rejection is presented in case the oxide electrode corresponds to layer 30 of Jeong.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong, et al. (U.S. Patent Application Publication 2018/0108795 A1), as applied to Claim 1, and further in view of Heiss, et al. (WO2019/062739 A1, with reference made to patent family document U.S. Patent Application Publication 2020/0279962 A1).
In reference to Claim 4, Jeong does not teach that an intensity of the laser beam used to form the see-through array is less than threshold energy for simultaneously patterning the Mo layer, the chalcogenide absorber layer, the buffer layer, and the transparent electrode layer.
Instead, he is silent regarding the energy used in the “P4” patterning step used to make the transparent patterns (paragraph [0120]), and teaches that the “P3” patterning step, which also produces 
To solve the same problem of providing a semitransparent chalcogenide solar cell (Fig. 1m paragraphs [0041]-[0064]), wherein the patterning is performed by laser irradiation through a transparent substrate (paragraph [0064]), Heiss teaches that the optically transparent zones in his device may be suitably formed so that the top transparent conductive layer is present in the transparent region (paragraph [0089]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have performed the laser scribing process to form the see-through array of Jeong by using a laser scribing process that does not remove the transparent top electrode, because Heiss teaches that this is a suitable method for forming an optically transparent region in a chalcogenide solar cell.
Performing the laser scribing process to form the see-through array of Jeong by using a laser scribing process that does not remove the transparent top electrode, per the teachings of Heiss, teaches the limitations of Claim 4, wherein an intensity of the laser beam used to form the see-through array is less than threshold energy for simultaneously patterning the Mo layer, the chalcogenide absorber layer, the buffer layer, and the transparent electrode layer, because this patterning would retain the top electrode layer of the device.
Alternatively, Heiss teaches a process in which the optically transparent regions of the solar cell of his invention are surrounded by a region in which all solar cell layers other than the Mo rear electrode are removed, forming “edge regions” (Figs. 3-4, paragraph [0090]). Heiss teaches that these “edge regions” provide the benefit of preventing short-circuits within the device (paragraph [0090]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have performed the laser scribing process of Heiss that results in the “edge regions” surrounding the transparent regions of the device of his invention, to provide the taught benefit of preventing short circuits within the device.
 Performing the laser scribing process to form the see-through array of Jeong by using a laser scribing process to produce “edge regions” around the optically transparent regions of the device of Jeong, in which all layers except the Mo rear electrode are removed, per the teachings of Heiss, teaches the limitations of Claim 4, wherein an intensity of the laser beam used to form the see-through array is less than threshold energy for simultaneously patterning the Mo layer, the chalcogenide absorber layer, the buffer layer, and the transparent electrode layer, because the patterning retains the Mo layer of the device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721